Citation Nr: 0806922	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-14 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for peripheral neuropathy of the right upper 
extremity.

2.  Entitlement to an effective date prior to May 10, 2004 
for the assignment of a 30 percent disability rating for 
peripheral neuropathy of the right upper extremity.

3.  Entitlement to a disability rating in excess of 20 
percent for peripheral neuropathy of the left upper 
extremity.

4.  Entitlement to an effective date prior to May 10, 2004 
for the assignment of a 20 percent disability rating for 
peripheral neuropathy of the left upper extremity.

5.  Entitlement to a disability rating in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity.

6.  Entitlement to an effective date prior to May 10, 2004 
for the assignment of a 20 percent disability rating  for 
peripheral neuropathy of the right lower extremity.

7.   Entitlement to a disability rating in excess of 20 
percent for peripheral neuropathy of the left lower 
extremity.

8.  Entitlement to an effective date prior to May 10, 2004 
for the assignment of a 20 percent disability rating  for 
peripheral neuropathy of the left lower extremity.

9.  Entitlement to a disability rating in excess of 20 
percent for type 2 diabetes mellitus.  

10.  Entitlement to an effective date prior to May 10, 2004 
for a grant of a total disability rating for compensation 
based on  individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1967 
to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In December 2007, the Board remanded the case to the RO for 
additional evidentiary and procedural development. However, 
as will be discussed below, further development of the claim 
is no longer necessary due to the appellant's death, which 
occurred during the course of this appeal.




FINDINGS OF FACT

In January 2008 the Board was notified by the RO that the 
appellant died in September 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2007, the Board remanded the case to the RO for 
additional evidentiary and procedural development.  However, 
in January 2008, the Board received notice from the RO that 
the veteran died in September 2007.

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


